Citation Nr: 0521694	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  98-17 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post- 
traumatic stress disorder (PTSD) and if so whether the 
reopened claim should be granted.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Counsel



INTRODUCTION

The veteran served on active duty from June 1961 to August 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

Although the RO, in effect, reopened the veteran's claim for 
service connection for PTSD and adjudicated the claim on the 
merits, the United States Court of Appeals for Veterans 
Claims (Court) has made it clear that even if an RO makes an 
initial determination to reopen a claim, the Board has a 
legal duty under 38 U.S.C.A. §§ 5108 and 7104(b), to review 
the RO's preliminary decision in that regard.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).  



FINDINGS OF FACT

1.  Service connection for PTSD was denied in an unappealed 
rating decision of September 1991.  

2.  In an unappealed rating decision of September 1991, the 
RO denied the veteran's claim for service connection for PTSD 
because there was no evidence of a stressor and no diagnosis 
of PTSD.  

3.  The evidence received since the September 1991 decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

4.  The veteran did not engage in combat with the enemy and 
he does not have PTSD as a result of a corroborated service 
stressor.

CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).  

2.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
liberalizing provisions of the VCAA are applicable to the 
present appeal.  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2004), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001. 66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in his possession that pertains to the claim.  

With respect to the veteran's claim to reopen, the Board 
notes that the evidence currently of record is sufficient to 
substantiate this claim.  Therefore, no further action with 
respect to this matter is required under the VCAA or the 
implementing regulations.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  Id at 121.  
However, the Court also stated that the failure to provide 
such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA- content complying notice 
and proper subsequent VA process."  Id. at 120.  

In the present case, the veteran was provided with the notice 
required by the VCAA and the implementing regulations by 
correspondence dated in June 2002 and in October 2003, many 
years after the RO's adjudication of the reopened claim.  
Although the RO did not specifically inform the veteran to 
submit any pertinent evidence in his possession, it informed 
him of the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence on his behalf.  Therefore, the 
Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claim for service connection for PTSD has been 
obtained.  In this regard, the Board notes that the veteran 
has not indicated that any additional obtainable evidence 
exists that has not been associated with the claims folder.  

Neither the veteran nor his representative has identified any 
additional evidence or information that could be obtained to 
substantiate his claim for service connection for PTSD, nor 
has either requested that the Board remand for further 
development this appeal that has been pending for years.  

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant another remand and 
further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or a Board decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629. It does not apply to the appellant's claim to reopen, 
which was received before that date.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the U. S. Court of Appeals for 
Veterans Claims held that the prior holding in Justus that 
the credibility of the evidence is to be presumed, was not 
altered by the Federal Circuit decision in Hodge.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  Service connection 
can be granted for any disease initially diagnosed after 
discharge from service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Claim to Reopen

The claim for service connection for PTSD was initially 
denied in an unappealed September 1991 rating decision on the 
basis that the available medical evidence did not reflect a 
clear diagnosis of PTSD.  

The subsequently received evidence includes VA medical 
records dated from March 1997 to February 2003 many of which 
reflect a diagnosis of PTSD based upon the veteran's self-
report of in-service stressors.  This evidence is neither 
cumulative nor redundant of the evidence previously of 
record. Similarly, this additional information is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.  Therefore, the Board 
concludes that new and material evidence has been received 
and reopening of the claim is in order.  

Service connection for PTSD

Having granted reopening of the claim for service connection 
for PTSD, the Board will now address the claim for service 
connection on the merits.  The veteran is not prejudiced by 
this action as the RO, in its October 1998 statement of the 
case, determined that reopening of the claim was in order and 
proceeded to decide the claim on the merits.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304 (f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was engaged in combat 
with the enemy.  Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Where, however, the VA determines that the veteran did not 
engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  

In the present case, the service records do not show that the 
veteran engaged in combat with the enemy in Vietnam.  
According to his service personnel records, he had overseas 
service in Thailand and Hawaii as a Light Weapons Infantryman 
from 1961 to 1962.  Service records reflect that he was 
awarded the National Defense Service Medal and Rifle Marksman 
and Sharpshooter Qualification Badges, none of which is 
indicative of engaging in combat with the enemy.  

Likewise, the official service medical records contradict the 
veteran's claim that he suffered combat wounds during active 
service.  Specifically, it is noted that the veteran's 
service medical records show that he fractured his left 5th 
finger in April 1962 and again in May 1962 while moving wall 
lockers.  Hyperventilation syndrome and conversion hysteria 
were also noted.  It was noted that the veteran was poorly 
motivated for further military duty and was recommended for 
separation.  Discharge diagnoses included emotional 
instability reaction, impulsive behavior and conversion-like 
symptoms.  In this regard, the Board notes that service 
connection for a personality disorder may not be established.  
Congenital or developmental defects, including personality 
disorders, as such, are not diseases within the meaning of 
applicable legislation providing compensation benefits.  38 
C.F.R. § 3.303(c).  

Although the veteran participated in "combat patrol" duty 
in Thailand, the relevant service medical records, while 
extensive, make no mention of any injury incurred during 
combat or during a stressful in-service event.  The Board 
places more probative value on the veteran's service medical 
records including the report of the medical board and his 
statements made during the course of treatment in 1962 as 
these records are contemporaneous to the veteran's service 
and report detailed evaluation of the veteran's psychiatric 
condition at the time that he asserts his alleged stressors 
occurred.  

As noted above, VA medical records reflect that the veteran 
has a diagnosis of PTSD; however, medical evidence which 
shows a relationship between his current symptoms and an in-
service stressor has not been reported.  In this regard, it 
is noted that a private psychiatric evaluation dated in 
November 2002 notes that the veteran served in Vietnam from 
1961 to 1962, was exposed to combat situations and received a 
Purple Heart for combat injuries.  It was noted that the 
veteran's complaints included depression, anxiety, poor 
sleep, low energy level, hopelessness, flashbacks, 
nightmares, and battle dreams.  The examiner noted a 
diagnosis of PTSD which was based on the assertion that the 
veteran served in Vietnam, took part in several combat 
incidents and suffered wounds as a result of such incidents.  
Such statements clearly contradict the information contained 
in the official service personnel records.  

In addition to the foregoing, the Board notes that the 
veteran has made several recent statements that call into 
question his credibility.  In particular, the veteran has 
asserted that he received the Purple Heart due to a combat 
injury; however, his service personnel records do reflect 
that he received any awards which are indicative of combat 
service or injuries sustained during combat.  The veteran 
submitted a copy of a DD Form 214 which noted that he 
received a Purple Heart; however, the document appears to 
have been altered as multiple copies of his service discharge 
records obtained by the RO do not reflect such an award.  

Moreover, veteran has also been consistently unable to 
describe any of his claimed stressor events in service with 
enough specificity so as to allow the service department to 
confirm either that that these events actually occurred, or 
that they occurred while he was present.  

In summary, therefore, the preponderance of the evidence 
establishes that the veteran did not participate in combat 
and that his claimed in-service stressor did not occur.  
Accordingly, this claim must be denied.  





ORDER

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for PTSD is 
granted.  

Service connection for PTSD is denied.  



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


